          Case 1:21-cv-00995-PAC Document 11 Filed 02/05/21 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE COMMISSION,

                              Plaintiff,
                                                                   21 Civ. 995 (PAC)
                -against-

LEV PARNAS and
DAVID CORREIA,

                              Defendants.



           [PROPOSED] JUDGMENT AS TO DEFENDANT DAVID CORREIA

        The Securities and Exchange Commission having filed a Complaint and Defendant David

Correia having entered a general appearance; consented to the Court’s jurisdiction over Defendant

and the subject matter of this action; consented to entry of this Judgment; waived findings of fact

and conclusions of law; and waived any right to appeal from this Judgment:

                                                  I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate

commerce, or of the mails, or of any facility of any national securities exchange, in connection with

the purchase or sale of any security:

        a) to employ any device, scheme, or artifice to defraud;

        b) to make any untrue statement of a material fact or to omit to state a material fact

            necessary in order to make the statements made, in the light of the circumstances under

            which they were made, not misleading; or
           Case 1:21-cv-00995-PAC Document 11 Filed 02/05/21 Page 2 of 5



        c) to engage in any act, practice, or course of business which operates or would operate as a

            fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).

                                                   II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from violating Section 17(a) of the Securities Act

of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of

any means or instruments of transportation or communication in interstate commerce or by use of

the mails, directly or indirectly:

        a) to employ any device, scheme, or artifice to defraud;

        b) to obtain money or property by means of any untrue statement of a material fact or any

            omission of a material fact necessary in order to make the statements made, in light of

            the circumstances under which they were made, not misleading; or

        c) to engage in any transaction, practice, or course of business which operates or       would

            operate as a fraud or deceit upon the purchaser.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).



                                                    2
          Case 1:21-cv-00995-PAC Document 11 Filed 02/05/21 Page 3 of 5



                                                  III.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from violating, directly or indirectly, Section 15(a)

of the Exchange Act [15 U.S.C. § 78o(a)], by making use of the mails or any means or

instrumentality of interstate commerce, to effect transactions in, or to induce or attempt to induce

the purchase or sale of, any security when not registered with the Securities and Exchange

Commission as a broker or dealer, or associated with a broker or dealer that is registered in

accordance with Section 15(b) of the Exchange Act [15 U.S.C. § 78o(b)].

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).

                                                  IV.

        Upon motion of the Commission, the Court shall determine whether it is appropriate to

order disgorgement of ill-gotten gains and/or a civil penalty pursuant to Section 20(d) of the

Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]

and, if so, the amount(s) of the disgorgement and/or civil penalty. If disgorgement is ordered,

Defendant shall pay prejudgment interest thereon, calculated from March 17, 2016, based on the

rate of interest used by the Internal Revenue Service for the underpayment of federal income tax as

set forth in 26 U.S.C. § 6621(a)(2). In connection with the Commission’s motion for disgorgement

and/or civil penalties, and at any hearing held on such a motion: (a) Defendant will be precluded

from arguing that he did not violate the federal securities laws as alleged in the Complaint;

(b) Defendant may not challenge the validity of the Consent or this Judgment; (c) solely for the



                                                   3
          Case 1:21-cv-00995-PAC Document 11 Filed 02/05/21 Page 4 of 5



purposes of such motion, the allegations of the Complaint shall be accepted as and deemed true by

the Court; and (d) the Court may determine the issues raised in the motion on the basis of affidavits,

declarations, excerpts of sworn deposition or investigative testimony, and documentary evidence,

without regard to the standards for summary judgment contained in Rule 56(c) of the Federal Rules

of Civil Procedure. In connection with the Commission’s motion for disgorgement and/or civil

penalties, the parties may take discovery, including discovery from appropriate non-parties.

                                                  V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Judgment or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                 VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.




                                                   4
         Case 1:21-cv-00995-PAC Document 11 Filed 02/05/21 Page 5 of 5



                                                VII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.



Dated: ______________, 2021

                                              ____________________________________
                                              HON. PAUL A. CROTTY
                                              UNITED STATES DISTRICT JUDGE




                                                 5
